MR. JUSTICE GALEN
delivered tbe opinion of the court.
The facts in this case are substantially tbe same as in tbe case of First Nat. Bank of Raymond v. Citizens’ State Bank of Dooley, ante, p. 331, 283 Pac. 420. Here appellant, an unsecured creditor, likewise asserts preference right to funds in tbe possession of the Bank of Dooley, obtained from tbe sale of certain mortgaged personal property, by virtue of a writ of attachment and execution, in an independent action against tbe mortgagor. Tbe same fund is involved as in the First National Bank of Raymond Case, and upon authority thereof tbe judgment is affirmed.
Me. Chief Justice Callaway and Associate Justices Matthews, Foed and Angstman concur.